EXHIBIT 10.1




SETTLEMENT AGREEMENT




This Settlement Agreement (the "Agreement"), effective as of the date that it is
signed by the last party to sign it as indicated on the signature page (the
"Effective Date"), is made by and between ITUS Corporation, formerly known as
CopyTele, Inc., having a principal place of business at 900 Walt Whitman Road,
2nd Floor, Melville, New York 11747 ("ITUS"), and AU Optronics Corporation,
having a principal place of business at No. 1, Li-Hsin Rd. 2, Hsinchu Science
Park, Hsinchu 30078, Taiwan, Republic of China (''AUO") (collectively, the
"Parties"' or either individually, a "Party").

 

RECITALS




WHEREAS, there is now pending before the International Centre for Dispute
Resolution an arbitration entitled CopyTele, Inc. v. AU Optronics Corporation,
Case No. 50-20-1300-0883 (the "Arbitration");




WHEREAS, there is now pending in the United States District Court for the
Northern District of California a civil action entitled CopyTele, Inc. v. AU
Optronics Corp., et al., Case No. C-13-0380 EMC (the "AUO Action");




WHEREAS, the Parties desire to finally resolve, settle and dismiss the
Arbitration and the AUO Action, and provide certain consideration to each other
on the terms and conditions set forth herein;




WHEREAS, the Parties have entered into a Patent Assignment Agreement of even
date herewith to effect the assignment of the EPD Patents (as defined below)
from ITUS to AUO;




NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement, the Parties agree as follows:




AGREEMENT




1.

DEFINED TERMS




Unless otherwise defined, capitalized terms used herein shall have the following
meanings:




1.1

"Affiliate" means a Person that, as of the Effective Date, is controlled by, or
is under common control with a Party. For the purposes of this definition,
"control" shall mean direct or indirect ownership of greater than fifty percent
(50%) of the voting power, capital or other securities of a Person or the power
otherwise to direct or cause the direction of the management and policies of the
Person.




1.2

"Claims" means any and all claims, counterclaims, contribution claims, indemnity
claims, demands, actions, causes of action, and all other claims of every kind
and nature in law or equity, whether arising under state, federal, international
or other law, all of the foregoing in connection with the EPD Agreement, and the
nFED Agreement, whether such claims are absolute  or contingent, direct or
indirect, known or unknown, and regardless of whether such claims were or were
not asserted in the Arbitration or the AUO Action.





1




--------------------------------------------------------------------------------

 




1.3

"EPD" means electrophoretic display.




1.4

"EPD Agreement" means that certain contract titled "Exclusive License Agreement"
entered into by and between CopyTele, Inc. and AU Optronics Corporation
effective May 27, 2011. For the avoidance of doubt, the EPD Agreement was
designated Hearing Exhibit 2 during the Arbitration, and bears control numbers
COPYTELE-0000584-614.




1.5

"EPD Patents" means any and all patents and/or patent applications relating to
EPD technology filed by, issued or assigned to, or otherwise owned or controlled
by ITUS and/or its Affiliates, or predecessor(s) including CopyTele, Inc.,
anywhere in the world before the fifth anniversary of the effective date of the
EPD Agreement, as well as all divisionals, continuations, continuations-in-part,
reissues, reexaminations, utility models, foreign counterparts, parents and/or
extensions in connection therewith. For the avoidance of doubt, the EPD Patents
include without limitation the patents and patent applications identified in
Appendix A. The Parties acknowledge that some of the EPD Patents have expired
and/or have been abandoned, including without limitation, for failure to pay
maintenance fees.




1.6

"nFED" means nano field emission display.




1.7

"nFED Agreement" means that certain contract titled "License Agreement" entered
into by and between CopyTele Inc. and AU Optronics Corporation effective May 27.
2011. For the avoidance of doubt, the nFED Agreement was designated Hearing
Exhibit 1 during the Arbitration, and bears control numbers
COPYTELE-0000567-583.




1.8

"nFED Patents" means any and all patents and/or patent applications relating to
nano field emission display technology filed by, issued or assigned to, or
otherwise owned or controlled by ITUS and/or its Affiliates, or predecessor(s)
including CopyTele. Inc., anywhere in the world, as well as all divisionals,
continuations, continuations-in-part, reissues, reexaminations, utility models,
foreign counterparts, parents and/or extensions in connection therewith. For the
avoidance of doubt, the nFED Patents include without limitation the patents and
patent applications identified in Appendix B.




1.9

"nFED Property" means the nFED Patents as defined herein, the nFED Technology,
and subject Nano Display Products, as such terms are defined in the nFED
Agreement, and any goodwill in connection therewith.




1.10

"Person" means any individual or firm, association, organization, joint venture,
trust, partnership, corporation. or other collective organization or entity.




2.

RELEASE








2




--------------------------------------------------------------------------------



2.1

Release. Each Party on behalf of itself and its Affiliates releases, acquits,
and forever discharges the other Party and its Affiliates and their respective
officers, directors, and employees of any and all Claims that existed, or are
based on actions, transactions or circumstances that existed or took place at
any time prior to the Effective Date, and further releases any and all Claims
related to the Licensed Patents or Licensed Technology under the EPD Agreement,
as those terms are defined respectively therein. This release includes without
limitation Claims relating to the EPD Agreement and the nFED Agreement and any
Claim either Party brought or could have brought in the Arbitration. By way of
example and without any limitation, the released Claims include claims by ITUS
or CopyTele, Inc. against AUO for alleged breach of contract, breach of the
implied covenant of good faith and fair dealing, fraudulent inducement,
negligent representation, unjust enrichment, unfair business practice, contract
reformation, civil conspiracy, conspiracy to monopolize, patent infringement,
accounting, and declaratory judgment, in connection with the EPD Agreement and
the nFED Agreement. For the avoidance of doubt, each Party absolves the other of
all Claims arising from the EPD Agreement and the nFED Agreement.




2.2

Unknown Claims. The Parties expressly waive and relinquish any and all rights
under California Civil Code Section 1542, which provides as follows: A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN
BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR. The Parties expressly waive and release any rights and benefits which
they have or may have under any similar law or rule of any other jurisdiction
pertaining to the matter released herein.




2.3

Denial of Liability. The Parties acknowledge that they are entering into this
Agreement to resolve disputed Claims, that nothing herein shall be construed to
be an admission of liability, and that each Party expressly denies any liability
to the other Party.




3.

DISMISSALS




3.1

Dismissal of the Arbitration. Within three (3) business days of (a) the
Effective Date or (b) the date ITUS receives the full amount of the cash
consideration due under both this Agreement and the Patent Assignment Agreement,
whichever is later, ITUS shall cause its counsel to voluntarily dismiss the
Arbitration, dismissing with prejudice any and all claims in their entirety, in
a form substantially equivalent to the one attached in Appendix C. Such
dismissal shall be effective as to all Claims asserted by ITUS or its
predecessor(s) or that could have been asserted by ITUS or its predecessor(s).
Each Party shall bear its own attorneys' fees, expenses, and costs relating to
the Arbitration and the negotiation of this Agreement. Each Party shall remain
liable for its portion of any outstanding Arbitration costs or fees.




3.2

Dismissal of the AUO Action. Within three (3) business days of (a) the Effective
Date or (b) the date ITUS receives the full amount of the cash consideration due
under both this Agreement and the Patent Assignment Agreement, whichever is
later, the Parties shall jointly file a stipulation of dismissal requesting that
the United States District Court presiding over the AUO Action issue an order
dismissing with prejudice all claims and any counterclaims between the named
parties in the AUO Action, each named party to bear its own attorneys' fees,
expenses, and costs, in a form substantially equivalent to the one attached in
Appendix D. The Parties agree to submit to the court all appropriate
stipulations and proposed orders for extensions of time for all   due dates in
the AUO Action so that neither Party is required to incur unnecessary expenses
in the AUO Action between the Effective Date and the date the AUO Action is
dismissed.





3




--------------------------------------------------------------------------------

 




4.

COVENANTS




4.1

For a period of two (2) years from the Effective Date, ITUS will not initiate,
or directly or indirectly assist any Affiliate or third-party to initiate, any
lawsuit or claim in any forum against AUO or its Affiliates, or their respective
officers, directors or employees, alleging direct or indirect infringement by
any of AUO's or its Affiliates' products or services of any patent or patent
application filed by, issued or assigned to, or otherwise owned or controlled by
ITUS or its Affiliates as of the Effective Date (including the nFED Patents), or
of any divisionals, continuations, continuations-in-part, reissues,
reexaminations, utility models, foreign counterpart, parent or extensions of
said patents or patent applications (collectively, the "ITUS CNS Patents"). ITUS
covenants that it shall only assign ownership or grant exclusive rights to any
such ITUS CNS Patents under terms where the assignee or licensee expressly
agrees in writing that any rights it obtains are subject to this Section 4, and
all the limitations set out herein. Solely to the extent necessary to ensure
that AUO and its Affiliates continue to have the benefit intended by the
covenant not to sue set out in this Section 4, if ITUS: (a) assigns any ITUS CNS
Patents to any third party; (b) fails to have the assignee expressly agree to
take such assignment subject to the terms of this Section 4 and (c) such
assignee asserts the ITUS CNS Patent(s) against AUO and its Affiliates, ITUS
hereby grants to AU and its Affiliates a non-exclusive, non-transferable (other
than as part of an assignment authorized under the terms of this Agreement)
license under the ITUS CNS Patents, until the second anniversary of the
Effective Date, to use, make, sell, offer to sell, import, and otherwise dispose
of products and services and to practice methods in connection therewith. In the
event AUO or its Affiliates or agents files any litigation or arbitration
against ITUS or its Affiliates during the term of the covenant provided under
Section 4.1 (and fails to dismiss such action within five (5) days written
notice), then ITUS shall have the ability to terminate such covenant immediately
upon written notice to AUO. Notwithstanding the foregoing, nothing in this
Section 4 shall prevent either Party from filing an arbitration to enforce the
terms of this Agreement, and such filing shall not permit ITUS to terminate the
Section 4.1 covenant.




4.2.

Tolling of Damages. Potential damages (if any) shall toll uninterrupted during
the two-year term of the covenants not to sue in Section 4.1 concerning the ITUS
CNS Patents.




4.3.

Rights Run with the ITUS CNS Patents. Any and all rights under the covenants not
to sue under Section 4.1 concerning the ITUS CNS Patents shall run with the ITUS
CNS Patents and shall be binding on any successors-in-interest or assigns
thereof.




4.4.

Neither Party shall assert against the other Party or its Affiliates laches,
willfulness, equitable estoppel or any other equitable counterclaim and/or
defense in any future cause of action or licensing negotiations related to the
ITUS-CNS Patents to the extent such counterclaims and/or defenses are based on
inactivity during the two-year term of the covenants not to sue in Section 4.1.








4




--------------------------------------------------------------------------------



 4.5.

Termination of Covenant; Change of Control. If, after the Effective Date, either
Party transfers an Affiliate to an acquirer, or spins out a Affiliate, or an
Affiliate is otherwise divested or wound-down, such that such Entity is no
longer an Affiliate, upon such event, the covenants not to sue under Section 4.1
of this Agreement with respect to such Affiliate shall be terminated as of the
date that such entity no longer qualifies as an Affiliate.




4.6.

No Prejudice Regarding Future Assertions and Defenses. Other than as
specifically set forth herein, this Agreement shall not prejudice any claims or
defenses which AUO or its Affiliates may assert in the event that any entity
alleges that AUO or any Affiliate is liable in any respect for alleged
infringement of the ITUS CNS Patents. Other than as specifically set forth
herein, this Agreement shall not prejudice any claims or defenses that ITUS or
its Affiliates may assert in the event that any entity alleges that ITUS or any
Affiliate is liable in any respect for alleged infringement of patents owned by
AUO or any Affiliate of AUO.




4.7.

ITUS and AUO acknowledge and agree that neither Party is obtaining a license to
any of the other Parties' respective patents, and nothing contained in this
Agreement shall be construed as conferring any rights by implication, estoppel
or otherwise, under any copyrights, trademarks, trade names, trade secrets, mask
work rights, moral rights or other non-patent intellectual property right, or
any patents or patent applications, except as expressly stated herein. All
rights not expressly granted under this Agreement are reserved and retained by
the Party holding such right as of the Effective Date.




4.8.

Each Party covenants during the two-year term of the covenant not to sue in
Section 4.1 not to use the permissible disclosure to another party of any part
of this Agreement-as a basis for bringing a declaratory judgment action against
the disclosing Party or its Affiliates.




4.9.

Each Party covenants not to cause, assist, fund, or contribute to the filing of
re-examination requests, inter partes reviews or other judicial or
administrative challenges with respect to any patents owned or controlled by the
other Party or its Affiliates, unless such action, request, or challenge is in
response to an assertion that is inconsistent with the rights granted under this
Agreement. This Agreement shall not prevent either Party from responding to a
valid subpoena from a third-party seeking information in its possession, custody
or control.




5.

TERMINATION OF PRIOR AGREEMENTS




5.1

Termination of EPD Agreement. The Parties agree to and hereby do terminate and
cancel in its entirety the EPD Agreement. For the avoidance of doubt, neither
Party shall retain any rights or ongoing obligations under the EPD Agreement.
ITUS acknowledges and agrees that the termination of the EPD Agreement shall not
impact or terminate any sub-licenses granted by AUO under the terms of the EPD
Agreement, or any other rights that may have existed prior to such termination.




5.2

Termination of nFED Agreement. The Parties agree to and hereby do terminate and
cancel in its entirety the nFED Agreement. For the avoidance of doubt, neither
Party shall retain any rights or ongoing obligations to each other under the
nFED Agreement. AUO acknowledges that it no longer has any rights to the nFED
Property, and represents and warrants that it has not transferred or granted any
rights to the nFED Property to any third party. Neither AUO nor any of its
Affiliates shall grant any covenants or rights, assignments, encumbrances,
sub-licenses, cross-licenses, or other agreements concerning any of the nFED
Property.





5




--------------------------------------------------------------------------------

 




6. CONSIDERATION




6.1

Fees. In consideration of the rights granted it under Section 2.1, AUO shall pay
to ITUS a fee in the amount of one million United States Dollars ($1,000,000),
and in consideration of the rights granted it under Section 4. AUO shall pay to
ITUS a fee in the amount of one million United States Dollars ($1,000,000). Such
fees shall be payable in full on or before December 31, 2014. No part of any
such fees is attributable to lost profits.




6.2

Payment. Unless otherwise agreed by ITUS in writing, AUO shall pay the Fee by
wire transfer of immediately available funds to ITUS's designated bank account
as follows, with any bank processing fees charged by Citibank to be borne solely
by ITUS.

 

Bank Name:                 Citibank, F.S.B.

San Francisco Private Banking

Bank Address:              One Sansome Street, 24th Floor

San Francisco, California 94104

( 415) 627-6037

Account No.:                Withheld

ABA Routing No. :       Withheld

To Credit:                     State Bar Attorney Client Trust, Lieff

Cabraser Heimann & Bernstein


 

6.3

Taxes. All taxes imposed as a result of the existence or performance of this
Agreement shall be borne and paid by the Party required to do so by applicable
law; provided, however, that, if so required by applicable law, AUO shall either
(a) withhold the amount of any national taxes levied by the Government of the
Republic of China (Taiwan) on any payment by AUO hereunder, and shall promptly
pay such amount to the appropriate tax authorities of the Government of the
Republic of China (Taiwan) or (b) apply for the appropriate exemption. In either
case, AUO shall ensure that ITUS receives the full amount set forth in Section
6.1 on or before December 31, 2014. ITUS shall provide AUO with reasonable
assistance in either seeking an exemption or in obtaining a refund for any taxes
paid, and any such refund shall go to AUO. ITUS will be responsible for payment
of any non-Taiwanese taxes on its own net income arising from its receipt of the
fees under Section 7.1.




6.4

Costs and Expenses. The Parties agree that each Party is responsible for its own
attorneys' fees, expenses, and costs relating to the preparation and execution
of this Agreement.




7. WARRANTIES




7.1

Authorization. Each Party represents and warrants that it has the requisite
power and authority to enter into this Agreement, to perform its obligations
hereunder, and that the execution, delivery and performance of this Agreement
has been duly authorized by all necessary corporate action on behalf of each
Party.




7.2

No Conflicts. Each Party represents and warrants that it has not and will not
enter into any other agreement or understanding in conflict with the provisions
contained in this Agreement.




8. TERM AND TERMINATION




Once the fees provided for under Section 6.1 have been paid, this Agreement
shall remain in full force and effect, except as limited according to the time
periods specified herein, and shall not be terminated except by the mutual
written consent of the Parties.





6




--------------------------------------------------------------------------------

 




9. ASSIGNABILITY




9.1

Assignment of Rights or Agreement. Except as expressly set forth herein, neither
Party may grant or assign any rights or delegate any duties under this Agreement
to any third party (whether voluntarily or involuntarily, by merger.
consolidation, dissolution, operation of law or any other manner) without the
prior written consent of the other Party, except that, unless otherwise set
forth herein, this Agreement may be assigned without such consent in the event
of a merger, acquisition or sale of substantially all assets to which this
Agreement relates, provided however that following any such merger, acquisition,
or sale, the covenant not to sue set forth in Section 4.1 above, if still
applicable, shall only continue to apply to AUO's and/or its Affiliates'
products and services, and not the products and services of any acquired or
acquiring entity or merging company.




9.2

Successors and Assigns. Any attempted assignment or grant in contravention of
Section 9 shall be null and void. Subject to the foregoing, this Agreement shall
be binding upon, inure to the benefit of and be enforceable by the Parties and
their permitted successors and assigns.




10. CONFIDENTIALITY




10.1

Confidentiality Obligation. The terms of this Agreement and all correspondence
relating to this Agreement. as well as any non-public financial information
exchanged by the Parties hereunder, are confidential, and no Party shall
disclose such terms and particulars to any third party except: (i) to the extent
that the disclosure of the terms of this Agreement and/or the Parties' Patent
Assignment Agreement may be required by applicable law, regulation or order of a
governmental authority of competent jurisdiction (including any securities
regulatory body or exchange, (ii) during the course of litigation or arbitration
so long as the disclosure of such information is subject to the same
restrictions as is the confidential information of the other litigating parties,
and such restrictions are embodied in a court or arbitral tribunal-entered
protective order limiting disclosure to outside counsel and such disclosing
Party, (iii) in confidence to the professional legal and financial counsel
representing such Party, (iv) in confidence to a Party's Affiliates or to any
Person protected by the release set forth in Section 2, or (v) in  confidence to
a potential acquirer, investor or lender in connection with a merger,
acquisition or financing and its professional legal and financial counsel.
Notwithstanding the foregoing, to the extent that the terms of this Agreement
and/or the Parties' Patent Assignment Agreement have been disclosed publicly to
a governmental authority, the terms of the agreements may no longer be treated
as confidential information.




10.2

Publicity. Neither party shall issue any press release regarding this Agreement
(except as permitted in Section 10.1 with respect to required filings with a
governmental authority) other than the single press release attached in Appendix
E. Nothwithstanding this provision, nothing in this Agreement is intended to or
shall limit either Party's ability to disclose the terms of this Agreement as
required by law to a governmental authority such as a securities regulatory
body. In addition, nothing in this Section 10 is intended to or shall limit
either Party's ability to truthfully answer any questions about or discuss the
terms of this Agreement with third parties and/or shareholders.





7




--------------------------------------------------------------------------------

 




11. NOTICES




All notices, consents, waivers and other communications under this Agreement
must be both in writing and by email and written notices shall be deemed to have
been duly given: (a) when delivered by hand (including by overnight courier)
(with written confirmation of receipt), or (b) within one (1) business day
(i.e., a day other than a Saturday or Sunday on which banks are open for
business in both New York City and Taipei), if sent by a delivery service
(prepaid, receipt requested) or internationally recognized overnight courier or
(c) within three (3) business days, if sent by registered or certified mail
(postage prepaid, return receipt requested), in each case to the appropriate
addresses set forth below (or to such other addresses as a Party may designate
by written notice to the other Parties):










For AUO:

AU Optronics Corporation Attention: Hank Liu

No. 1. Li-Hsin Rd. 2 Hsinchu Science Park Hsinchu 30078

Taiwan. Republic of China hank.m.liu@auo.com linh.ha@auo.com




With a copy to:

Lawrence Gotts

Latham & Watkins LLP

555 Eleventh Street, NW

Suite 1000

Washington, D.C. 20004-1304




With a copy to:

lawrence.gotts@lw.com

 

For ITUS:

ITUS Corporation

Attention: Robert Berman, CEO 12100 Wilshire Blvd, Suite 1275 Los Angeles, CA
90025

(310) 309-2122

rberman@ituscorp.com and tstender@ituscorp.com




With a copy to:

Eric B. Fastiff

Lieff, Cabraser, Heimann & Bernstein, LLP

275 Battery Street, 291h Floor

San Francisco, CA 94111-1000




With a copy to:

efastiff@lchb.com





8




--------------------------------------------------------------------------------



12.

MISCELLANEOUS




12.1

No Agency; No Joint Venture. Nothing in this Agreement is intended, or shall be
deemed to constitute, a partnership, agency, employer-employee, or joint venture
relationship between the Parties. Neither Party shall incur any debts or make
any commitments for the other arising out of or related to this Agreement. There
is no fiduciary duty or special relationship of any kind between the Parties
arising out of or related to this Agreement. Each Party expressly disclaims any
reliance on any act, word, or deed of the other Party in entering into this
Agreement.




12.2

Severability. To the extent that any term, condition or provision of this
Agreement is held to be invalid, illegal or otherwise unenforceable under
applicable law, then such term, condition or provision shall be deemed amended
only to the extent necessary to render such term, condition or provision
enforceable under applicable law, preserving to the fullest extent possible the
intent and agreements of the parties set forth herein; in the event that such
term, condition or provision cannot be so amended as to be enforceable under
applicable law, then such term, condition or provision shall be deemed excluded
from this Agreement and the other terms, conditions and provisions hereof shall
remain in full force and effect as if such unenforceable term, condition or
provision had not been included herein so long as the Agreement still expresses
the intent of the Parties. However, if the intent of the Parties cannot be
preserved, this Agreement shall be renegotiated.




12.3

Entire Agreement; Amendment. This Agreement cannot be modified, terminated or
amended in any respect orally or by conduct of the Parties. Any termination,
modification, or amendment may be made only by a writing signed by all Parties.




12.4

Waiver. The forbearance, delay, or failure of a Party in enforcing any of the
terms and conditions of this Agreement shall not constitute a waiver to enforce
its rights with respect to the same or any other terms and conditions, or to
otherwise affect or restrict the rights, powers or remedies of any Party.




12.5

Counterparts. This Agreement may be executed in several counterparts, each of
which is deemed to be an original but all of which constitute a one and the same
instrument.




12.6

Interpretation. The headings inserted in this Agreement are for reference only
and are not intended to form any part of the operative portion of this
Agreement, and they shall not be employed in the interpretation or application
of this Agreement. Each Party and counsel have reviewed and approved this
Agreement, and accordingly any presumption or rule of construction permitting
ambiguities to be resolved against the drafting Party shall not be employed in
the interpretation or application of this Agreement. "Including" and "include"
always mean "including" or "include" without limitation.




12.7

Arbitration: Governing Law. The rights and obligations of the Parties under this
Agreement shall be governed by and construed in accordance with laws of
California. Any dispute in connection with this Agreement shall be submitted to
arbitration administered by the American Arbitration Association under its
Commercial Arbitration Rules. The place of arbitration shall be San Francisco,
California. The arbitration shall be heard by the same panel that heard the
Arbitration (to the extent such panel is available). In the event of any such
action to enforce or interpret the terms of this Agreement, the prevailing party
shall be entitled, in addition to its court costs, to its reasonable attorneys'
fees, including without limitation, the costs, expenses and attorneys' fees on
any appeal.





9




--------------------------------------------------------------------------------

 




12.8

Integration. This Agreement sets forth the entire understanding of the Parties
with respect to the subject matter hereof and supersedes any prior or collateral
agreements, negotiations and communications in connection with the subject
matter covered herein, whether oral or written, and any warranty,
representation, promise, or condition in connection therewith not incorporated
herein shall not be binding upon either Party or its Affiliates.







[Rest of Page Left Blank; Signature Page Follows]











10




--------------------------------------------------------------------------------

This Agreement has been duly executed by the Parties to be effective as of the
Effective Date.




AU OPTRONICS CORPORATION

ITUS CORPORATION







By: /s/ Linh Ha

By: /s/ Robert A. Berman

Name: Linh Ha

Name: Robert A. Berman

Its: General Counsel-Americas

Its: CEO

Dated: 12-28-14

Dated: December 29, 2014

























--------------------------------------------------------------------------------

Appendix A - EPD Patents




Patent #

Application #

Title

Countries

NOA

14/269,099

Dual particle electrophoretic display and method of manufacturing same.

US

8754845

13/589,613

Manufacturing an EPD

US

8629833

12/932,191

SINGLE PARTICLE ELECTROPHORETIC DISPLAY AND METHOD OF MANUFACTURING SAME

US

8519944

12/932,088

Dual particle electrophoretic display and method of manufacturing same.

US

8436807

12/931,983

Single particle electrophoretic display and method of manufacturing same.

US

8248362

12/932,089

Method of Manufacturing an Electrophoretic display

US

7289101

09/640,514

Multi-color electrophoretic image display

US

6194488

09/259,769

Method for making polymer-coated pigment particles using initiator-treated
pigments

US

6117368

08/361,891

Black and white electrophoretic particles and method of manufacture

US

6113810

08/383,667

Methods of preparing electrophoretic dispersions containing two types of
particles with different colors and opposite charges

US

5964935

08/916,895

Initiator-treated pigment particles and method for preparing same

US

4889603

07/281,701

Methods of Eliminating Gas Bubbles in an Electrophoretic Display

US

4892607

07/208,854

Chip Mounting Technique for Display Apparatus

US

4947157

07/252,598

Apparatus and Methods for Pulsing the Electrodes of an Electrophoretic Display
for Achieving Faster Display Operation

US

4947159

07/182,436

Power Supply Apparatus Capable of MultiS Mode Operation for an Electrophoretic
Display Panel

US

5006212

07/166,430

Methods Enabling Stress Free Patterning of Chrome on Layers of Organic Polymers

US

5077157

07/440,787

Methods of Fabricating Dual Anode Flat Panel Electrophoretic Display

US

5250938

07/960,572

Electrophoretic Display Having Enhanced Operation

US

5254981

07/975,119

Electrophoretic Display (EPID) Employing Grey Scale Capability Utilizing Area
Modulation

US

5266937

07/796,759

Method of Writing Data to an Electrophoretic Display Panel

US

5276438

07/794,969

Electrophoretic Display Panel with Internal Mesh Background Screen

US

5279511

07/964,350

Method of filling an Electrophoretic Display

US

5279694

07/950,640

Chip Mounting Techniques for Display Apparatus

US

5293528

07/841,380

Electrophoretic Display Panel & Associated Methods for Providing Single Pixel
Erase Capability

US

5298833

07/901,755

Black Electrophoretic Particles for an Electrophoretic Image Display

US

5302235

07/719,021

Dual Anode Flat Panel Electrophoretic Display Apparatus

US

5304439

08/006,471

Electrophoretic Display Panel with Interleaved Local Anode

US

5315312

08/108,846

Electrophoretic Display Panel with Tapered Grid Insulators

US

5345251

08/002,623

Electrophoretic Display Panel with Interleaved Cathode and Anode

US

5359346

08/088,615

Electrophoretic Display Panel and Associated Methods for Blinking Displayed
Characters

US

5380362

08/092,749

Suspension for Use in Electrophoretic Image Display System

US

5403518

08/161,315

Formulation for Improved Electrophoretic Display Suspensions and Related Methods

US

5411656

08/106,395

Gas Absorption Additives for Electrophoretic Suspensions

US

5412398

08/208,136

Electrophoretic Display Panel and Associated Methods for Blinking Displayed
Characters

US

5450069

08/264,412

Data/ Facsimile Telephone Subset apparatus Incorporating Electrophoretic
Displays- (File Wrapper Continuing Procedure)

US

5459776

08/184,852

Data/ Facsimile Telephone Subset apparatus Incorporating Electrophoretic
Displays- (File Wrapper Continuing Procedure)

US

5460688

08/058,532

Dual Anode Flat Panel Electrophoretic Display Apparatus

US

5707738

08/306,134

Black Electrophoretic Particles and Method of Manufacture

US

5783614

08/803,716

Polymeric -Coated Dielectric Particles and Formulation and Method for Preparing
Same

US

5835577

08/363,543

Multi-Functional Personal Telecommunications Apparatus

US

5932633

08/916,855

Method for Making Polymer-Coated Pigment Particles Using Initiator Treated
Pigments

US

6148066

09/149,324

Multi-Functional Personal Telecommunications Apparatus

US

6198809

09/096,800

Multi-Functional Personal Telecommunications Apparatus

US

CN1138385A

95191133.3

1. Portable Telecommunications Device removable Electrphoretic Display (1CN)

China

CN1149894A

95193241.1

2. Fluorinated Dielectric Suspension For Electryphoretic Image Displays and
related Methods (2CN)

China

CN1250528A

98803360.7

3. High Speed Solid State Optical Display (4CN)

China

CN1250457A

98803274.0

4. Polymeric Coated Dialectric Particles and Formulation and Method for
Preparing Same (5CN)

China

2958114

502927

1. Electrophoretic Display Employing Grey Scale Capability Utilizing Area
Modulation (2J)

Japan

2586181

11224/95

2. Semitransparent Electrophoretic Information Displays (EPID) Employing
Mesh-Like Electrodes (6J)

Japan

2738462

510302/91

3. Methods of Fabricating Dual Anode, Flat Panel Electrophoretic Display
Apparatus (7J)

Japan

2916260

511968/92




4. Electrophoretic Display Panel with Tapered Grid Insulators and Associated
Methods (10J)

Japan

2603037

507403/92




5. Electrophoretic Display Panel with Plural Electrically Independent Anode
Elements (12J)

Japan

2994750

515659/91

6. Electrophoretic Display Panel with Internal Mesh Background Screen (13J)

Japan

3002537

505133/92

7. Methods of Writing Data to an Electrophoretic Display Panel (14J)

Japan

2825653

506132/92

8. Electrode Structure for an Electrophoretic Display Apparatus (15J)

Japan

2740048

516215

9. Electrophoretic Display Panel with Interleaved Cathode and Anode (23J)

Japan

2916260

511968

10. Electrophoretic Display Panel with Tapered grid insulators and Associated
Methods (10J)

Japan

3192150

515676




11. Formulation for Improved Electrophoretic Display Suspension and Related
Methods (31J)

Japan

0325013

88300448.3




1. Electrophoretic Display Panel Apparatus (1 EU)*

BE DE FR GB IT NL SE

0344367







88304003.2



















2. Monolithic Flat Panel Display Apparatus (2 EU)

BE DE FR GB IT NL SE

0448853

90303210.0

3. Semi Transparent Electrophoretic Information Displays (EPID) Employing Mesh
Like Electrodes (3 EU)

AT BE CH DE DK ES FR GB GR IT LI LU NL

SE

0570995

93112534.8

4. Semi Transparent Electrophoretic Information Displays (EPID) Employing Mesh
Like Electrodes (3A EU)

AT BE CH DE DK ES FR GB GR IT LI LU NL

SE

0396247

90303243.1

5. Dual Anode Flat Panel Electrophoretic Display Apparatus (5 EU)

AT BE CH DE DK ES FR GB GR IT LI LU NL

SE

0417362

89309376.5

6. Data/Facsimile Telephone Subset Apparatus Incorporating Electrophoretic
Display (6 EU)

BE DE FR GB IT NL SE

0363030

89309317.9

7. Apparatus and Methods for Pulsing the Electrodes of an Electrophoretic
Display for Achieving faster Display Operation (7 EU)

BE DE FR GB IT NL SE

0586373

91911607.9

8. Methods of Fabricating Dual Anodes Flat Panel Electrophoretic Displays (8 EU)

BE DE FR GB NL

0595812

92902841.3

9. Electrophoretic Display Employing Grey Scale Capability Utilizing Area
Modulation (9 EU)

DE FR GB

0600878

91916261.0

10. Electrophoretic Display Panel with Internal Mesh Background Screen (10 EU)

BE DE FR GB NL

0604423

92904723.1

11. Method for Writing Data to an Electrophoretic Display Panel (11 EU)

BE DE FR GB

0607145

92905859.2

12. Electrode Structure for an Electrophoretic Display Apparatus (12 EU)

BE DE FR GB NL

0577738

92910099.8

13. Electrophoretic Display Panel with Semi Conductor Coated Eliments (13 EU)

EE DE FR GB NL

0575475

92907776.6

14. Electrophoretic Display Panel with Plural Electricrically Independent Anode
Elements (15 EU)

BE DE FR GB NL

0601075

92919087.4

15. Electrophoretic Display Panel with Single Character Erasure (16 EU)

NL FR GB BE

0601072

92919073.4

16. Electrophoretic Display Panel with Interleaved Local Anode (17 EU)

BE DE FR GB NL

0632919

93904694.2

17. Electrophoretic Display Panel for Blinking Displayed Characters (18 EU)

BE DE FR GB IT NL

0628194

93904812.0

18. Electrophoretic Display Panel and Associated Methods Providing Single Pixel
Erase Capability (19 EU)

BE DE FR GB IT NL

0679284

94905600.6

19. Electrophoretic Display Panel with Interleaved Cathode Anode (20 EU)

BE DE FR GB IT NL

0746639

94901175.3

20. Method of Filling an Electrophoretic Display (22 EU)

BE DE FR GB IT NL

0685101

94907380.3

21. Electrophoretic Display with Arc Driven Individual Pixels (23 EU)

BE DE FR GB IT NL

0708798

94920792.2

22. Suspension for Use an Electrophoretic Image Display Systems (32 EU)

BE DE FR GB IT NL

Abandoned

12/932,158

Four Color Electrophoretic Display

US

4598960

06/728,602

Methods and apparatus for connecting closely spaced

US

4655897

06/670,571

Electrophoretic display panels and associated methods

US

4732830

06/882,271

Electrophoretic Display Panels and Associated Methods

US

4742345

06/799,458

Electrophoretic Display Panel Apparatus and Methods Therefor

US

4746917

06/885,538

Methods and Apparatus for Operating Electrophoretic Display Between a Display
and Non-Display Mode

US

4772820

06/905,570

Monolithic Flat Panel Display Apparatus

US

4833464

07/096,037

Electrophoretic Information Display Apparatus (EPID) Employing Gray Scale
Capability

US

4850919

07/171,114

Monolithic Flat Panel Display Apparatus and Methods for Fabrication

US

4870677

07/093,374

Data/ Facsimile Telephone Subset Apparatus Incorporating Electrophoretic
Displays

US

5028841

07/383,278

Chip Mounting Technique for Display Apparatus CIP-Div. App.

US

5041824

07/318,751

Semitransparent Electrophoretic Information Display (EPID) Employing Mesh-Like
Electrodes

US

5053763

07/345,825

Dual Anode Flat Panel Electrophoretic Display Apparatus

US

5066946

07/375,056

Electrophoretic Display Panel with Selective Line Erasure

US

5177476

07/746,865

Methods of Fabricating Dual Anode Flat Panel Electrophoretic Display

US

5187609

07/675,733

Electrophoretic Display Panel with Semiconductor Coated Elements

US

5223115

07/752,184

Electrophoretic Display with Single Character Erasure

US

5223823

07/950,966

Electrophoretic Display Panel with Plural Electrically Independent Anode
Elements

US

5174882

07/796,761

Electrode Structure for an Electrophoretic Display Apparatus

US

5216416

07/746,854

Electrophoretic Display Panel with Interleaved Local Anode

US

5247290

07/795,659

Method of Operation for Reducing Power, Increasing Life and Improving
Performance of EPID's

US

5360689

08/065,572

Colored Polymeric Dielectric Particles & Methods of Manufacture

US

5402145

08/018,111

Electrophoretic Display Panel with Arc Driven Individual Pixels

US

5467107

08/313,987

Electrophoretic Display Panel with Selective Character Addressability

US

5498674

08/241,349

Colored Polymeric Dielectric Particles & Methods of Manufacture

US

5499038

08/180,197

Method of Operation for Reducing Power, Increasing Life and Improving
Performance of EPID's

US

5508720

08/190,648

Portable Telecommunication Device with Removable Electrophoretic Display

US

5561443

08/304,943

Electrophoretic display panel with arc driven individual pixels

US

5573711

08/561,091

Planar fluorinated dielectric suspensions for electrophoretic image displays and
related methods

US

5587242

08/561,249

Colored polymeric dielectric particles and method of manufacture

US

5627561

08/630,555

Electrophoretic display panel with selective character addressability

US

5643673

08/141,867

Black electrophoretic particles and method of manufacture

US

5869558

08/863,323

Black electrophoretic particles and method of manufacture

US

DES. 383750

29/052,063

Personal Telecommunications Terminal

US













--------------------------------------------------------------------------------

APPENDIX B - nFED Patents




Patent #

App No.

Title

8,604,680

12/660,730

Reflective Nanostructure Field Emission Display

8,552,632

13/184,510

Active matrix phosphor cold cathode display

8,469,761

12/924,422

Apparatus and method of rapid sealing of a flat panel display

8,228,352

12/322,153

Predetermined voltage applications for operation of a flat panel display

8,223,101

12/290,282

Active matrix phosphor cold cathode display

8,222,813

12/079,658

Matrix phosphor cold cathode display employing secondary emission

8,148,889

12/798,800

Low voltage phosphor with film electron emitters display device

8,120,550

11/499,841

Edge emission electron source and TFT pixel selection

8,013,512

12/798,808

Flat panel display incorporating a control frame

8,008,849

12/806,441

Flat panel display incorporating control frame

7,918,703

12/378,784

Flat panel display having a control frame pedestal and method of making same

7,883,389

11/704,170

Apparatus and method for rapid sealing of a flat panel display

7,804,236

11/378,105

Flat panel display incorporating control frame

7,786,663

11/724,793

Flat panel display having a control frame pedestal and method of making same

7,728,506

11/417,631

Low voltage phosphor with film electron emitters display device

7,723,908

11/484,889

Flat panel display incorporating a control frame

7,701,137

11/704,173

Apparatus for evacuating a field emission display

7,327,080

10/974,311

Hybrid active matrix thin-film transistor display

7,274,136

10/782,580

Hybrid active matrix thin-film transistor display

7,176,478

10/764,168

Nanotube-based vacuum devices

7,129,626

10/102,472

Pixel structure for an edge-emitter field-emission display

7,102,157

11/134,800

Nanotube-based vacuum devices

6,693,386

10/243,894

Reflective edge field-emission pixel and associated display

6,674,242

10/102,450

Field-emission matrix display based on electron reflections

6,614,149

10/102,467

Field-emission matrix display based on lateral electron reflections

6,590,320

09/511,437

Thin-film planar edge-emitter field emission flat panel display

NOA

12/288,402

Passive matrix phosphor based cold cathode display




14/553,000

Passvie matrix phosphor based cold cathode display




11/589,630

Pixel Structure for an Edge-Emitter Field-Emission Display














--------------------------------------------------------------------------------

APPENDIX C




INTERNATIONAL CENTER FOR DISPUTE RESOLUTION INTERNATIONAL ARBITRATION TRIBUNAL










In the Matter of the Arbitration between:




COPYTELE, INC., a Delaware Corporation







Claimant,

CASE NO.

50-20-1300-0883







and







AU OPTRONICS CORPORATION, a Taiwanese Corporation,







Respondent.







NOTICE OF CLAIMANT’S VOLUNTARY WITHDRAWAL AND DISMISSAL WITH PREJUDICE OF ALL
CLAIMS




















--------------------------------------------------------------------------------

Claimant CopyTele, Inc. hereby provides notice to the Tribunal that Claimant
desires to fully and finally resolve all claims in this Arbitration, and hereby
voluntarily withdraws and dismisses with prejudice all claims against Respondent
AU Optronics Corporation. Claimant has been authorized by Respondent to state
that Respondent has no objections to this voluntary withdrawal and dismissal
with prejudice, and that the parties have agreed that each party shall bear its
own attorneys’ fees, expenses, and costs.

 

Claimant respectfully requests that the Tribunal confirm, to the extent It deems
necessary, that Claimant’s demand for arbitration and all claims contained in
that demand, and any and all statements of claims made by Claimant, are hereby
dismissed with prejudice in their entirety.







Dated: December ___, 2014

Respectfully submitted,










LIEFF, CABRESER, HEIMANN & BERNSTEIN     LLP




          By:       ________________________________

Richard M. Heimann

Eric B. Fastiff

David T. Rudolph

Katherine L. Benson

275 Battery Street, 29th Floor

San Francisco, CA 94111-3339

Telephone: (415) 956-1000

Facsimile: (415) 956-1008




Attorneys for Claimant CopyTele, Inc.














--------------------------------------------------------------------------------

APPENDIX D







Eric B. Fastiff (State Bar No. 182260)

efastiff@lchb.com

David T. Rudolph (State Bar No. 233457)

drudolph@lchb.com

Katherine Lubin (State Bar No. 259826)

klubin@lchb.com

LIEFF CABRASER HEIMANN & BERNSTEIN, LLP

275 Battery Street, 29th Floor

San Francisco, California 94111-3339

Telephone: (415) 956-1000

Facsimile: (415) 956-1008




Attorneys for Plaintiff CopyTele, Inc.




UNITED STATES DISTRICT COURT




NORTHERN DISTRICT OF CALIFORNIA
















COPYTELE, INC., a Delaware Corporation,




   

Plaintiff,

v.




AU OPTRONICS CORPORATION, a Taiwanese corporation; E INK HOLDINGS, INC., a
Taiwanese corporation; and E INK CORPORATION, a Delaware corporation,




Defendants.

 

Case No. 3:13-cv-00380-EMC

 

STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE

 

The Honorable Edward M. Chen


 

WHEREAS, Plaintiff CopyTele, Inc. desires to voluntarily dismiss with prejudice
any and all claims it has brought against any and all parties to this action;




WHEREAS, Defendants AU Optronics Corporation, E Ink Holdings, Inc., and E Ink
Corporation have no objection to the dismissal with prejudice of all of
Plaintiff’s claims;




WHEREAS, there are no counterclaims in this action that require resolution;














--------------------------------------------------------------------------------

WHEREAS, the parties agree to bear their own attorneys’ fees, expenses, and
costs;




NOW, THEREFORE, pursuant to Federal Rule of Civil Procedure 41(a)(1) and Civil
Local Rule 7-12, IT IS HEREBY STIPULATED and AGREED by and between the parties
through their designated counsel that this action in its entirety should be
dismissed with prejudice, with each party to bear its own attorneys’ fees,
expenses, and costs. The parties respectfully request that the Court enter an
ORDER pursuant to this stipulation DISMISSING THIS ACTION WITH PREJUDICE.




Dated: December __, 2014

LIEFF, CABRASER, HEIMANN

& BERNSTEIN, LLP

By:_______________________________

 Eric B. Fastiff




Eric B. Fastiff

David T. Rudolph Katherine C. Lubin

275 Battery Street, 29th Floor

San Francisco, CA 94111-3339

Telephone: (415) 956-1000

Facsimile: (415) 956-1008

efastiff@lchb.com drudolph@lchb.com klubin@lchb.com




Attorneys for Plaintiff CopyTele, Inc.




Dated: December __, 2014

LATHAM & WATKINS LLP

By: _______________________________

 Lawrence J. Gotts




Lawrence J. Gotts

555 Eleventh Street NW, Suite 1000

Washington, DC 20004 Telephone: (202) 637-2200 Facsimile: (202) 637-2201
lawrence.gotts@lw.com














--------------------------------------------------------------------------------

Matthew Rawlinson

140 Scott Drive

Menlo Park, CA 94025 Telephone: (650) 328-4600 Facsimile: (650) 463-2600
matt.rawlinson@lw.com




Attorneys for Defendant AU Optronics Corp.




Dated: December __, 2014

CROWELL & MORING LLP

By: _____________________________

 Beatrice B. Nguyen




Beatrice B. Nguyen

275 Battery Street, Suite 2300 San Francisco, CA 94111 Telephone: (415) 986-2800
Facsimile: (415) 986.2827 bbnguyen@crowell.com




Attorneys for Defendants E Ink Holdings, Inc. and E Ink Corporation










[PROPOSED] ORDER







PURSUANT TO STIPULATION, IT IS SO ORDERED.







Dated: ______________________

___________________________

The Honorable Edward M. Chen United States District Judge











--------------------------------------------------------------------------------

APPENDIX E




ITUS Settles Lawsuit with AU Optronics




MELVILLE, NY – January __, 2015: ITUS Corporation (“ITUS“) (OTCQB: ITUS), a
company that builds and protects innovation, today announced that it has settled
its lawsuit against AU Optronics Corporation (“AUO”). The settlement includes
cash payments from AUO to ITUS totalling $9 million, the termination of AUO’s
rights to ITUS’s patented Nano Field Emission Display (“nFED”) technology, and
the transfer of ITUS’s electrophoretic display patent portfolio to AUO.




Robert Berman, ITUS’s President and CEO stated, “This settlement accomplishes 2
very important goals for ITUS: it provides consideration for our EPD patents;
and gives us the right to develop our nFED technology, which is now completely
unencumbrered. The combination of our strong cash position, together with the
significant potential from the patented technologies that we own or control,
positions the company for continued growth in 2015 and beyond.”




The settlement includes a $2 million payment pursuant to a Settlement Agreement,
and $7 million payment pursuant to a Patent Assignment Agreement, and resolves a
contact dispute between the parties emanating from two joint development and
license agreements enterred into in May of 2011. A lawsuit filed by ITUS in
January of 2012, and the ensuing arbitration which commenced on November 10,
2014, will be dismissed, with prejudice. Additional details of the settlement,
in which neither party admits libility, are available on Form 8K filed today
with the Securities and Exchange Commission.




About ITUS Corporation

ITUS develops and acquires patented technologies for the purposes of patent
monetization and patent assertion. The company currently has 8 patent portfolios
in the areas of Key Based Web Conferencing Encryption, Encrypted Cellular
Communications, Nano Field Emission Display (“nFED”), Micro Electro Mechanical
Systems Display (“MEMS”), J-Channel Window Frame Construction, VPN Multicast
Communications, Internet Telephonic Gateway, and Enhanced Auction Technologies.
Additional information is available at www.ITUScorp.com.









